January6, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, N.E. Washington, D.C. 20549 Re: Dreyfus Premier Worldwide Growth Fund, Inc. - Dreyfus Worldwide Growth Fund File No.: 811-07512 CIK No.: 0000897569 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended October 31, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-8216. Very truly yours, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal IT/ Enclosures
